RECEIVED \U
   The Court of Appeals
       Sixth District
                           COURT OF APPEALS
      NOV 3 0 2015
                          SIXTH APPELLATE DISTRICT
  Texarkana,Texas
 Debra Auirey, Clerk         STATE OF TEXAS




RE: APPELLATE CASE NUMBER: 06-15-00004-CV

   TRIAL COURT CASE NUMBER: 2013-390



STYLE: BILLIE MURPHY TREMBLE, SHARON TREMBLE DONALDSON,
SELIA TREMBLE SHAWKEY, WILMER FORREST TREMBLE, JR.,
THE ESTATE OF WILMER FORREST TREMBLE, SR., Appellants,


                                   Vs.



LUMINANT MINING COMPANY LLC, ENERGY FUTURE HOLDINGS
CORPORATION, AND SUBSIDIARIES, Appellees.


TO THE HONORABLE JUDGE OF SAID COURT:



In response to the court date of October 27, 2015, we the Tremble
Family are asking the court to reinstate the Appeal on our behalf in
reference to the No Summary Judgment.